Case 2:20-cv-00608-RCY-LRL Document 1 Filed 12/02/20 Page 1 of 10 PageID# 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

SYLVESTER T. WATKINS

                      Plaintiff,

v.                                                   Civil Action No. - - - - - - - - -

NORFOLK STATE UNIVERSITY

and

THE VISITORS OF NORFOLK STATE UNIVERSITY,

                      Defendants.

                                         COMPLAINT

       Sylvester T. Watkins, by counsel, files this Complaint and demands judgment against

Defendants on the grounds and in the amounts set forth below.

                                           PARTIES

       1.      Sylvester T. Watkins ("Watkins" or "Plaintiff') is an individual residing in the

City of Chesapeake, Virginia.

       2.      The board of visitors of Norfolk State University compose a corporation

organized and existing under the laws of the Commonwealth of Virginia, Va. Code § 23-174 .1 et

seq., under the style of "The Visitors of Norfolk State University," formed for the purpose of

establishing and maintaining, and at all relevant time maintaining and operating, a university in

the name and style of "Norfolk State University." As used herein, The Visitors of Norfolk State

University and Norfolk State University are referred to collectively as "NSU." NSU is an

agency of the Commonwealth of Virginia, is a person within the meaning of 42 U.S.C. §

2000e(a), and is an employer within the meaning of 42 U.S.C. § 2000e(b).
Case 2:20-cv-00608-RCY-LRL Document 1 Filed 12/02/20 Page 2 of 10 PageID# 2




                                    JURISDICTION AND VENUE

       3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) and 42

U.S.C. § 2000e-5 (Title VII of the Civil Rights Act of 1964).

       4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

substantial portion of the events or omissions giving rise to the claims asserted here occurred in

the Eastern District of Virginia.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       5.      On June 21 , 2019, Watkins filed a charge of discrimination with the United States

Equal Employment Opportunity Commission, charge number 437-2019-00564, a copy of which

is attached hereto as Exhibit 1.

       6.      On September 3, 2020, the United States Equal Employment Opportunity

Commission issued to Watkins a Dismissal and Notice of Rights on the aforementioned charge

of discrimination, a copy of which is attached hereto as Exhibit 2.

        7.     This action was filed within 90 days ofWatkin' s receipt of the aforementioned

Dismissal and Notice of Rights.

        8.      Watkins has satisfied all procedural prerequisites for the filing of this action.

                                               FACTS

        9.      In May of 2018, Watkins began his employment with NSU as the NSU Director

of Human Resources.

        10.     Throughout Watkins' employment with NSU, Watkins' performance of his job

duties met or exceeded the legitimate performance expectations of NSU.

        11.     Throughout Watkins' employment with NSU, Watkins received satisfactory or

better job performance evaluations.



                                                   2
Case 2:20-cv-00608-RCY-LRL Document 1 Filed 12/02/20 Page 3 of 10 PageID# 3




       12.      As the NSU Human Resources Director, Watkins' job duties included ensuring

that all complaints or reports of potential sex discrimination, sexual harassment, hostile work

environment based on sex, or other alleged discriminatory conduct potentially violating Title VII

of the Civil Rights Act of 1964, and all complaints or reports of potential retaliation violating

Title VII, 42 U.S. Code§ 2000e-3(a), are investigated and that appropriate corrective action, if

necessary, is taken. As used herein, such a complaint or reports is referred to as an "EEO

Complaint" and an investigation of an EEO Complaint is referred to as an "EEO Investigation."

        13.     As used herein, "NSU Upper Management" refers to certain persons holding the

highest level management positions in NSU, not including Watkins, which throughout Watkins'

employment with NSU included but were not necessarily limited to the following:

                a.     President Melvin Stith ("Stith"),

                b.     Vice President of Finance & Administration Gerald Hunter ("Hunter"),

                c.     University Counsel Pamela Boston ("Boston"), and

                d.     Chief Audit Executive Harry Aristakesian ("Aristakesian").

        14.     At all relevant times throughout Watkins' employment with NSU, NSU

maintained an Internal Audit Department, and the head of that department was Aristakesian.

        15.     As Chief Audit Executive, Aristakesian reported to the President ofNSU and to

the NSU Board of Visitors.

        16.     In 2017 and 2018, Colleen Munday (aka Coleen Porter) ("Munday") was a female

employed by NSU in the NSU Internal Audit Department as an auditor, and as such reported to

Aristakesian.

        17.     In June of 2018, Munday contacted Watkins in his capacity as the NSU Human

Resources Director and informed him that she wished to meet with him. They met on June 15,



                                                  3
Case 2:20-cv-00608-RCY-LRL Document 1 Filed 12/02/20 Page 4 of 10 PageID# 4




2018, at which time Munday gave Watkins two weeks notice of her resignation from NSU, and

informed Watkins that she was resigning because of what she felt was mistreatment of her by

Aristakesian, including alleged discrimination by Aristakesian against her because she is female.

       18.     In July of 2018, Watkins directed Lisa Little ("Little"), who was the Employee

Relations Manager in the NSU Human Resources Department, to investigate Munday's

concerns, and Little proceeded to do so.

       19.     In the course of Little' s investigation, Little interviewed Munday and received

from Munday a ten page document titled "Daily Document" which Munday began writing on

January 26, 2018 and in which she made entries from time to time thereafter, describing her

concerns about her work environment under Aristakesian, and in which Munday alleged

Aristakesian engaged in "bullying and harassment" of her, Munday alleged Aristakesian made

"demeaning critiques towards me because I am a woman," and Munday stated "I feel as though

when I talk to him [Aristakesian] as a woman in a staff position, my decision is never good

enough .... " Such allegations by Munday are referred to herein as the "Munday EEO Complaint,"

and such investigation of the Munday EEO Complaint by the NSU Human Resources

Department is referred to herein as the "Munday EEO Investigation."

       20.     In late August of 2018 Little, in the course of Little's investigation, also

interviewed Aristakesian.

       21.     During the investigation of Munday' s complaints, Little informed Watkins that

Aristakesian had been the subject of similar complaints in the past, and that the first of them was

a complaint by Sylvia Martin ("Martin"), who was another female subordinate of Aristakesian in

the NSU Internal Audit Department. Little gave Watkins a copy of a two-page written complaint

against Aristakesian which Martin, after being fired by Aristakesian, had given to Watkin' s



                                                  4
Case 2:20-cv-00608-RCY-LRL Document 1 Filed 12/02/20 Page 5 of 10 PageID# 5




predecessor as the NSU Human Resources Director, Mona Adkins-Easley ("Adkins-Easley"). In

Martin's written complaint Martin alleged Aristakesian was "controlling and demeaning" toward

Martin, and Martin stated "I understand that discrimination is not acceptable at NSU but Harry

has treated me in this way from a gender standpoint.. .. " Such allegations by Martin are referred

to herein as the "Martin EEO Complaint."

       22.        Watkins determined that Martin' s complaint against Aristakesian had never been

investigated, and so he directed Little to conduct an investigation of Martin's complaint as soon

as Little finished her investigation ofMunday's complaints. The investigation of the Martin EEO

Complaint by the NSU Human Resources Department is referred to herein as the "Martin EEO

Investigation."

       23.        The NSU Board of Visitors and certain members ofNSU Upper Management,

including but not limited to Boston and Aristakesian, learned of the Munday and Martin EEO

Complaints, learned that the NSU Human Resources Department was conducting the Munday

and Martin EEO Investigations, did not want any action to be taken on the Munday and Martin

EEO Complaints, and wanted Watkins to immediately terminate the Munday and Martin EEO

Investigations.

        24.       In an effort to cause Watkins to immediately terminate the Munday and Martin

EEO Investigations and take no action on the Munday and Martin EEO Complaints, on or about

September 5, 2018, Boston met with Watkins and asked Watkins why Watkins was conducting

an investigation of Aristakesian. Watkins explained the allegations and why the investigation

was necessary. Boston admonished Watkins that the Board of Visitors would not like Watkins

investigating Aristakesian, and that Watkins should terminate the Munday and Martin

investigations. Watkins advised Boston that his duties as the NSU Human Resources Director



                                                  5
Case 2:20-cv-00608-RCY-LRL Document 1 Filed 12/02/20 Page 6 of 10 PageID# 6




required him to investigate the allegations against Aristakesian. That evening, Watkins

forwarding to Boston a copy of the "Daily Document" by Munday.

       25.        The September 5, 2018 meeting of Watkins and Boston made it clear to the NSU

Board and certain members ofNSU Upper Management that Watkins was proceeding with the

Munday and Martin EEO Investigations and possibly would take action against Aristakesian

based on the Munday and Martin EEO Complaints.

       26.        Because Watkins proceeded with the Munday and Martin EEO Investigations,

certain members of NSU Upper Management and the NSU Board of Visitors began taking

actions, described below, to bring about the termination of Watkins' employment with NSU and,

pending such termination, to prevent Watkins from continuing the Munday and Martin EEO

Investigations and to prevent Watkins from taking action against Aristakesian based on those

investigations.

       27.        The member ofNSU Upper Management to whom Watkins reported as the NSU

Human Resources Director was changed from NSU Chief of Staff Carl Haywood ("Haywood")

to Hunter. This was done because it was believed that Haywood was or might be unwilling to

interfere with the Munday and Martin EEO Investigations and retaliate against Watson for

conducting those investigations.

        28.       In or about early 2019, NSU Upper Management and the NSU Board of Visitors

created a new position outside the NSU Human Resources Department, "Chief Diversity

Officer," who reported to the Chief of Staff. All EEO matters were to be removed from the NSU

Human Resources Department and transferred to the Chief Diversity Officer. This action was

taken for the purpose of stripping Watkins of control over the Munday and Martin EEO




                                                 6
Case 2:20-cv-00608-RCY-LRL Document 1 Filed 12/02/20 Page 7 of 10 PageID# 7




Investigations and Complaints, and all other EEO matters. This action had that effect, and

substantially reduced Watkin's authority as Human Resources Director.

       29.     In February 2019, Hunter issued a request for proposal for a human resources

consultant to review and make recommendations concerning the operation of the Human

Resources Department and concerning the job performance of Watkins, and in March of 2019

hired a consultant to perform those services. There was no legitimate need for the services

performed by the consultant, and the consultant was solicited and hired for the purpose of

creating a pretextual justification for terminating Watkins' employment in retaliation or Watkins'

actions regarding the Munday and Martin EEO Investigations and Complaints.

       30.     On May 3, 2019, Hunter told Watkins that "you may need to start looking for

another job, at the Board of Visitors is going in a different direction."

       31.     After the May 3, 2019 admonition by Hunter to Watkins for Watkins to "start

looking for a new job," Hunter began scrutinizing Watkin' s work for the purpose of finding

grounds to terminate Watkin's employment.

        32.    On June 4, 2019, Gerald Hunter placed Watkins on paid administrative leave

because, according to Hunter, "we are doing something different with your position."

        33 .    On June 5, 2019, Hunter informed Watkins that NSU is investigating complaints

recently made by two employees against Watkins and that Watkins should remain on paid

administrative leave pending the conclusion of that investigation, and Hunter delivered to

Watkins a letter dated June 5, 2019, a copy of which is attached hereto as Exhibit 3, stating

Watkins was barred from NSU property based on a June 3, 2019 meeting of the NSU "Threat

Assessment Team" pursuant to the Campus and Workplace Violence Prevention Policy.




                                                   7
Case 2:20-cv-00608-RCY-LRL Document 1 Filed 12/02/20 Page 8 of 10 PageID# 8




        34.     There was no reasonable basis for NSU deeming Watkins a potential safety risk,

and Hunter's stated justification for doing so was pretextual.

        35.     Neither Hunter nor any other NSU employee or representative, then or at any time

since, informed Watkins of any of the accusations purportedly made against him, the identity of

the purported accusers, or the basis for barring him from the campus, and no NSU employee or

representative ever conducted an interview of him as part any investigation of the purported

complaints or the purported safety threat.

        36.     On June 21, 2019, Watkins filed a charge of discrimination with the EEOC, a

copy of which is attached hereto as Exhibit 1.

        37.     The EEOC served a copy of the Hunter EEOC Charge upon NSU within days

after it was filed.

        38.      In August of 2019 Hunter informed Watkins that Watkins' employment contract

with NSU would not be renewed.

        39.      Hunter then assigned Watkins to report for work at an office in the Virginia Beach

Higher Education Campus, but stripped Watkins of his job title and all of his job duties. From

them until February 29, 2020, Hunter's job was to sit at a desk at the Higher Education Campus

with nothing to do.

        40.       February 29, 2020, NSU terminated Hunter's employment.

                                             COUNT 1

                        RETALIATION IN VIOLATION OF TITLE VII

        41.      The allegations set forth in this Complaint are incorporated into this Count by

reference as if fully set forth herein.




                                                  8
Case 2:20-cv-00608-RCY-LRL Document 1 Filed 12/02/20 Page 9 of 10 PageID# 9




       42.       NSU, by the actions described herein, discriminated against Watkins because

Watkins opposed discrimination on the basis of sex made an unlawful employment practice

under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., 42 U.S.

Code § 2000e-3(a).

       43.       NSU, by the actions described herein, discriminated against Watkins because

Watkins participated in investigations of discrimination on the basis of sex made an unlawful

employment practice under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e et seq., 42 U.S. Code§ 2000e-3(a).

       44.       As a direct and proximate result thereof, Watkins has suffered and will continue

to suffer loss of wages and employee benefits; has suffered and will continue to suffer injury to

his professional and personal reputation; has been caused great inconvenience; has suffered

pecuniary losses; has expended time and effort to obtain alternative employment; and has

suffered and continues to suffer embarrassment, humiliation, anger, outrage, worthlessness,

despondence, sadness, hopelessness, loss of self-esteem, nightmares, and depression and anxiety

accompanied by physical symptoms including severely elevated blood pressure, severe heart

palpitations, feelings of chest pressure, neck pain, insomnia, lethargy, fatigue, impaired memory,

and impaired concentration, as a result of which Watkins has expended and continues to expend

money and time for related care and treatment by mental health care providers and medication.

       WHEREFORE Watkins demands judgment against Defendants, and as relief demands

the following:

        a.       A declaratory judgment that Defendants violated Title VII of the Civil Rights Act

of 1964.




                                                  9
Case 2:20-cv-00608-RCY-LRL Document 1 Filed 12/02/20 Page 10 of 10 PageID# 10




        b.      Reinstatement to his former position or an comparable position with comparable

 pay and benefits;

        c.      Back pay in an amount to be determined at trial.

        b.      Front pay in an amount to be determined at trial;

        e.      Pecuniary damages in an amount to be determined at trial;

        f.      Compensatory damages in amount not less than $150,000;

        g.      If compensatory damages are not awarded, then nominal damages;

        h.      Pre-judgment interest;

        i.      Post-judgment interest;

        J.      Plaintiffs costs and expenses incurred herein including but not limited to expert

 witness fees and reasonable attorney's fees; and

        k.      Such other and further relief as the interests of justice may require.

        Plaintiff demands TRIAL BY WRY on this Count.

                                               SYLVESTERT. WATKINS


                                               By:~

                                               Raymond L. Hogge, Jr.
                                               VSB No. 29445
                                               Counsel for Sylvester T. Watkins
                                               Hogge Law
                                               500 E. Plume Street, Suite 800
                                               Norfolk, VA 23510
                                               Tel: (757) 961-5400
                                               Fax: (757) 962-5979
                                               rayhogge@virginialaborlaw.com

                                               December 2, 2020
